United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3174
                                  ___________

Harold B. Mason,                        *
                                        *
                   Appellant,           *
                                        *
      v.                                *
                                        * Appeal from the United States
Norwest Bank N.A.; J. Veenis; R.        * District Court for the Eastern
Oliver; State of Missouri; T. Frawley, * District of Missouri.
Judge; J. Nixon, Attorney General;      *
B. Holden, Governor; M. Carnahan,       *      [UNPUBLISHED]
28 U.S.C.A. 2404 applicable             *
Governor,                               *
                                        *
                   Appellees.           *
                                   ___________

                            Submitted: December 20, 2002

                                 Filed: December 26, 2002
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

     Harold B. Mason appeals the district court's* order dismissing Mason's
complaint without prejudice for failure to prosecute. Having carefully reviewed the

      *
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
record, we find no abuse of discretion. See Roberts v. Mo. Div. of Employment, 636
F.2d 249, 250 (8th Cir. 1980) (per curiam). Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-